                         Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 1 of 16
                                                                                                            U.S.DISItICT colf■   T
 AO   9lSept
         (Rev.   25 2019
                     Criminal Complaint                                                                           DIS̀理 CTOrlЖ 墨
                                                                                                    ―
                                        UNI             TATES■)ISTRICT                          駅       T
                                                                 for the
                                                      Northern District of Texas
                                                                                                    叫         uSo EISTttCT
                     United States of America                       )
                                                                                                    By
                                  v.                                )

                           Steven Brown                             )      Case No.
                                                                    )

                                                                    )       3‐      19盟 J814‐                           BT
                                                                    )                  1:19-m-600
                                                                    )
                             Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or aboutthe date(s)Of」 anuary 15,2019‑August ll,2019 in the county of                                                            in the
      Northern           District of          Texas             , the defendant(s) violated:

                 Cθ グθS̀ε ′
                          ′ο″                                                Offense Description
 18 UoS.C.§ 1029(bx2)                           Brown conspired and agreed with others to commit the crime of access
                                                device fraud, in violation of Titte 18, United States Code, g 1029(a)(3).




          This criminal complaint is based on these facts:




          曰
          r continued     on the attached shect.




                                                                                    Kennon Henderson, Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:     ?.ll tt
Gサ   and Statc醜                     )                                          Rebecca Rutheford, U.S. Magistrate Judge
                                                                                               Printed name and title
              Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 2 of 16




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

 I, Kennon Henderson, being duly sworn, hereby depose and state as follows:


            1.    I am a Special Agent with the United States Secret Service. I am assigned

 currently to the Dallas Field Office, and I serve on a squad responsible for conducting

 investigations of complex financial crimes, including wire fraud, mail fraud, bank fraud,

 money laundering, and identity theft. I have been employed as a Special Agent for a

 year, and have been assigned to this squad for less than one year. I have received training

in such areas as financial analysis, financial investigative methods and applications,      as

well   as   identity theft and fraud. I am an investigator and law enforcement officer of the

United States within the meaning of 18 U.S.C. $ 3056, and I am an officer of the United

States empowered to conduct investigations of, and make arrests for, numerous federal

violations, including offenses enumerated in Title 18 of the United States Code.

        2.       I submit this affidavit in support of a criminal complaint and application for

an arrest warrant charging STEVEN BROWN, with a violation of Title 18 U.S.C.

$ 1029(bX2). Based on the facts set forth below, there is probable cause to believe that

from on or about January 15,2019, through on or about August 11,2019, BROWN did

unlawfully, knowingly, and willfully combine, conspire, and agree with one or more

persons to knowingly and with intent to defraud possess fifteen (15) or more devices

which are counterfeit or unauthorized access devices, affecting interstate or foreign

commerce, in violation of Title 18, United States Code, $ 1029(a)(3).




                                             Page   I of14
           Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 3 of 16




        3.   This affidavit is based on my personal knowledge, and on information

 provided to me by other law enforcement officers who participated in this investigation.

 Since this affidavit is being submitted for the limited purpose of supporting a criminal

 complaint, your affiant has not included each and every fact known to me concerning this

 investigation.

                        FACTS ESTABLISHING PROBABLE CAUSE

        4.        On or about May 2019, rhe United States Secret Service (,,USSS,,), Dallas

Field Office, was contacted by the Colleyville (Texas) police Department, which

received information from c.M. regarding a capital one credit card account that had

been established without C.M.'s consent utilizing C.M.,s personal identifuing

information ("PII"). The USSS began to assist in investigating an access device

fraud/identity theft scheme victimizing    a   number of individuals who had capital one

credit card accounts fraudulently established at Bass Pro Shops/cabela's stores using

their identities to obtain things ofvalue. The co-conspirators, as the investigation

revealed, would obtain a victim's PII, use the PII to open a Capital One credit card at

Bass Pro shop/cabela's utilizing in-store kiosks, and then use the credit cards to make

unauthorized purchases. The current actual fraud loss provided by capital one for the

fraud scheme involving STEVEN BROWN and some of the co-conspirators is

$166,576.51. To date, BRowN has been identified by other co-conspirators in the fraud



                                          Page 2   of 14
          Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 4 of 16




 scheme as the person who provided PII and counterfeit driver's licenses to co-

 conspirators to carry out the fraud scheme.


        5.     OnMay 17,2019,USSS TaskForce OfficerC'TFO') JeffPraterandyour

 affiant interviewed Individual     I   at the Ellis County      jail in Waxahachie, Texas. TFO

 Prater advised Individual   I of his/her Miranda wamings, which Individual 1 waived                     and

 agreed to cooperate with this investigation. Your affiant advised Individual                    I of Title l8
 u.s.c. $ 1001, which Individual I          stated he/she understood and agreed to speak with us.

 During the interview, Individual       1   admitted to manufacturing five (5) counterfeit

 identification documents in the names ofother people, and utilizing the credit cards

he/she fraudulently obtained from Bass Pro Shops/cabela's kiosks to purchase multiple

items. Individual   1 stated he/she     fraudulently opened the accounts using the following

victims' PII: C.M. (Colleyville, Texas), C.H. (Round Rock, Texas), J.R. (Marshall,

Texas), J.M. (Pflugerville, Texas), and M.H. (Lakeway, Texas). Individual                    I   stated an

individual known to him/her    as   BRowN         sent text messages to Individual 1's cellular

telephone called "files" that contained individuals'            pII. Individual I continued        to state

BRowN would      send "codes" through text messages to Individual                l's   cellular telephone.

Individual I stated he/she entered the print "code" sent to him,/her in            a text message       from

BROWN at FedEx, which allowed Individual                 1   to print a counterfeit paper driver,s

license and sign his,/her name. Individual 1 further stated he/she used the counterfeit

paper driver's license at Bass Pro Shops/cabela's in-store kiosks to open a capital one

credit card using a victim's identity. Individual 1 stated BRowN would send a cheat



                                               Page 3   of 14
            Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 5 of 16




 sheet to Individual 1's cellular telephone, which included what to do ifhe/she was

 questioned at the in-store kiosk when establishing the fraudulent accounts at the various

 Bass Pro Shops/Cabela's stores. Individual 1 continued to state           if Individual I was asked

 about why Individual    I   was using his,/her cellular telephone while opening the account,

 Individual I was to say he/she was "dealing with teenagers." Individual I further stated

 that ifhe/she was confronted about not having a hard rexas driver's license, Individual I

 was to say Individual   I's   "purse was stolen and the paper driver's license was all [he/she]

 had.-


          6.     Individual I stated BROWN would send Individual I and other co_

 conspirators to stores around the state to purchase high-end items with the fraudulently

obtained credit cards. Individual     I   advised that he/she and other co-conspirators were

instructed to deliver the purchased items to BRowN, who would then give the items to

Individual 7 in order to sell. Individual      1 stated that   upon obtaining the fraudulently

obtained credit card from Bass Pro Shops/cabela's stores, he/she would purchase three

(3)$1,000 giftcards. Individual       1   further stated he/she would keep one of the gift cards

as   payment for opening the fraudulent account, provide the second gift card to          BRowN,
and the third   gift card would be delivered to Individual 6. Individual I stated BRowN

has a portfolio of illegally obtained credit cards,      gift cards, and other items purchased

with the fraudulently obtained credit cards by Individual I and other co-conspirators

inside of his personal residence in Hutchins, Texas. When asked if BROWN had

counterfeit paper Texas driver's licenses inside of his residence. Individual        I   stated



                                             Page 4   of 14
             Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 6 of 16




    BROWN was good about disposing of the counterfeit paper Texas driver's licenses, and

    that Individual 1 would rip his/her photograph out before Individual 1 tkew them away

    in the trash. Individual   I   advised BROWN also has a laptop computer BROWN leaves at

    home when he is gone.


           7.     On June 6,2019, TFO Jeff Prater and your affiant, conducted another

    interview with Individual      I   at the   Collelville Police Department. TFO Prater advised

Individual I of his/her Miranda warnings, which Individual I waived and agreed to

cooperate with this investigation. Your affiant advised Individual 1 of                 ritle   1g   u.s.c.   $

    1001, which Individual     I   stated he/she understood and agreed to speak with us.

Individual I provided verbal and written consent to search his,/her cellular telephone

(Samsung, white in color). During a search oflndividual 1,s cellular telephone, your

affiant discovered BRowN was listed                 as   "Boss" in Individual   l's contacts. Individual      I

voluntarily opened the text message thread between he/she and BRowN and identified

the "frles," "codes," and "cheat sheets" which BROWN had sent Individual                        I through

text messages on the cellular telephone. Below is an example ofthe "code" sent in a text

message from BROWN:

                                                                                                '' Individual


I   explained upon clicking on the "code" he/she would open to a..cheat sheet,, which

contained.PIL The subsequent text message from BROWN was a ..cheat sheet,,




                                                    Page 5   of 14
             Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 7 of 16




 containing the PII of victim T.E.S.'s, noting the victim's phone number, date of birth,

 zodiac sign, social security number, address, religion, and other identifiers.

        8.         Individual I stated he/she would take the counterfeit paper driver's license

 to Bass Pro Shops/Cabela's in-store kiosks and fraudulently open a credit card using the

 cheat sheet, which contained the victim's          PII. Individual I continued to state that   he/she

 and other co-conspirators were not always successful at opening the accounts (i.e. due to

the victim having theft protection plans such as Lifelock or too small             ofa bank).

Individual    1   further stated when he/she and other co-conspirators visited stores to make

purchases with the fraudulently obtained credit cards, BROWN would stay outside in the

vehicle. Individual I stated if they went to          a strip     mall, BROWN would stand on the

outskirts of the stores. Individual 1 stated that BROWN had purchased a 2013 silver

Lincoln SIFV, and had registered the vehicle in Individual 1's name. Individual I further

stated BROWN is currently in possession of the 2013 silver Lincoln                S[IV. A computer

database search revealed Individual         I   has a 2013 silver Lincoln SUV registered in his,lher

name.

        9.        Individual I named Individual 2 as one ofthe co-conspirators in the fraud

scheme with       BROWN. Individual     1   estimated Individual 2 spent approximately

5200,000 in fraudulent purchases. On March 1, 2019, Individual 2 fraudulently

purchased items for the amount of      $   1,103.82 at Walmart using a Capital One credit card

in the name of victim D.S. On or about May 15, 2019, your affiant contacted victim D.S.

to which he/she stated he/she received a Capital One statement via mail for the amount             of


                                                 Page 6   of 14
                Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 8 of 16




 $14,000, and did not open a Capital One account or provide anyone consent or

 permission to use his,trer PII.

            10.     On or about May 2019, investigators discovered that on September 28,

 2018, Individual 2 had fraudulently purchased a vehicle for $26,590.00 using a

 counterfeit paper Texas driver's license in the name of S.T. Victim S.T. provided

 Rockwall County Sheriff s Office with an affidavit of fact stating someone had purchased

 a   vehicle using his/her identity.

            11'     On or about May 2019, investigators obtained surveillance video footage       of
 Individual 2 fiilizing a fraudulently obtained credit card to rent   a   vehicle from Avis car

 rental using c.P.'s identity. c.P. informed the Harris (Texas) county Sheriff s office

that a cabela's/Bass Pro Shop's credit card was opened in his/her name and the charges

totaled $20,000. c.P. further stated heishe did not give anyone authorization to open an

account in his,/her name.

          12.      On May 15,2019, your affiant contacted victim R.W., to which helshe

stated he/she did not open a capital one account nor did he/she provide anyone consent

or permission to use his/her      PIL R.w.'s   spouse advised they had received a credit card

statement from capital one in the amount of $14,510.95 and provided documentation.

Investigators leamed that a charge had been made to the capital one credit card at

Bachendorf s Jeweler. Your affiant contacted Bachendorf s, who provided an image            of
Individual 2 inside of the store attempting to purchase a Rolex in the amount of $13,400

utilizing   a   counterfeit paper Texas Driver's License and capital one credit card in the

name of R.W.

                                            Page 7   of 14
           Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 9 of 16




         13.    On June 18,2019, TFO JeffPrater and your aff,rant interviewed Individual

  4 at the Dallas County Jail. TFO Prater advised Individual 4 of his/her Miranda

  wamings, to which Individual 4 waived and agreed to cooperate with this investigation.

  Your affiant advised Individual 4 of   ritle l8 u.s.c. g 1001, which Individual       4 stated

  he/she understood and agreed to speak with us. During the interview, Individual 4 stated

 that upon being released from jail in January 2019, Individual 4's friend ..Franchise,, gave

 him,/her a place to stay, and asked Individual 4       if helshe "wanted to make money.,,

 Individual 4 identified "Franchise"   as   BRowN        and stated   BRowN provided Individual
 4 with a cellular phone and sent him/her text messages containing pII, which included

 victim names, dates ofbirth, driver's license numbers, addresses (previous and current),

 workplaces, phone numbers, credit scores, marital stafuses, and spouses names.

 Individual 4 admitted to fraudulently opening two (2) credit cards, and explained that

 helshe and   BRowN would     go to Bass pro Shops/Cabela's stores, where        BRowN would
provide Individual 4 with a counterfeit paper Texas driver,s license matching
                                                                              the pII in

the text messages previously sent by   BRowN to Individual 4. Individual 4 stated that

BRowN would stay in the car while Individual            4 went inside to fraudulently obtain

credit cards at the in-store kiosks, utilizing the identifiers in the text messages. Individual

4 stated he/she would then purchase gift cards to give to BRowN along with
                                                                           the

fraudulently obtained credit cards. Individual 4 stated that BRowN would give him,/her

- as payment for fraudulently obtaining     the credit cards   - $1,000 in cash, gift cards, or
items that could be sold (i.e. tools) in retum for fraudulently opening the accounts.

Individual 4 further admitted to purchasing $4,999 in British pounds and giving the

                                            Page 8   of 14
          Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 10 of 16




 foreign currency to   BRowN. Individual    4 provided your affiant and           rFo   prater verbal

 and written consent to search Individual 4's cellular telephone which was located in

 hislher personal property. During a search of Individual 4's cellular telephone, your

 affiant located BROWN's contact listed as "Fran" (short for "Franchise,,). Individual 4

 stated helshe had recently bought a new cellular telephone, and there would not be

 messages between he/she and   BRowN on the cellular telephone Individual 4 gave

 consent to search.


        14.    Individual 4 corroborated Individual        l's   statement when Individual 4

 explained   BRowN would    stay in the vehicle while co-conspirators were in stores

carrying out the fraud scheme. For example, Individual            1 and   Individual 4,s statements

were corroborated in an investigation involving a similar offense in April 201g, when

Individual 4 was arrested for using victim pII to obtain a credit card at the Nebraska

Furniture Mart in The colony, Texas. when Individual 4 was arrested in the April 201g

incident, he/she indicated that BRowN provided Individual 4 with a counterfeit Texas

paper driver's license and had remained in the vehicle in the parking lot of the Nebraska

Furniture Mart while Individual 4 committed fraud inside of the store. officers

subsequently located and arrested   BRowN inside of a vehicle in the Nebraska Fumiture

Mart parking lot.


       15.    on July 10,2019, your affiant obtained a federal vehicle tracking warrant

from U.S. Magistrate Judge Rebecca Rutherford, in the Northern District of rexas, for

BROWN's 2013 silver Lincoln SlfV bearing Texas license plate LRM527l (VIN


                                        Page 9   of   14
          Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 11 of 16




 #2L\IDJ6IK4DBL25224). On July 12,2019, TFO Jeff Prater, SSA Jason Boswell, and

 other law enforcement agents from the USSS and Colleyville Police Department located

 BROWN's 2013 silver Lincoln SIIV, and TFO Prater successfully installed               a vehicle

 tracking device on the vehicle.

        16.          On July 12,2019, at approximately 6:50 p.m., BROWN's 2013 silver

 Lincoln SUV was located via tracker at a Costco, located at 8055 Churchill Way, Dallas,

 Texas. On July 14, 2019, Individual 8 returned to the store and filled out an instant credit

 application. The manager of costco telephonically contacted           rFo    Prater and informed

him that Individual 8 filled out an instant credit application for      a   visa credit card and

successfully opened a Costco credit account in the name of victim G.D. TFO prater

contacted victim G.D., who stated helshe did not give anyone consent or permission to

use his,/her   II.   The manager further advised Individual 8 subsequently purchased three

(3) $500 cash cards, an Apple iPad, an Apple laptop computer, and other miscellaneous

items, totaling $4,449.49. On July 15,2019, TFO Prater and your affiant responded to

the Costco and spoke with an employee who provided surveillance footage from July

12th, which revealed the 2013 silver Lincoln      strv     parked in the furthest corner of the

parking lot. An individual later identified by Hutchins (Texas) Police Department            as

Individual 8, exited the Lincoln SUV, walked inside of the store, and briefly glanced at

the membership counter before returning to BROWN's Lincoln SIJV.

       17.       On July 13,2019, BROWN's 2013 silver Lincoln SIIV was repossessed

from his residence and transported to Reid and Reid Recovery. On July 15, 2019, TFO

Prater and your affiant responded to Reid and Reid Recovery, where the manager

                                           Page 10 of 14
           Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 12 of 16




 provided verbal and written consent to search the vehicle. During a search of the vehicle,

 TFO Prater and your affiant recovered   a   Texas liability insurance card for the 2013 silver

 Lincoln SIIV listing BROWN and Individual 2 as the included drivers for that vehicle,

 $   105.00 in cash urapped inside of a pawn ticket issued from First Cash Pawn #8, a pawn

 ticket from Cash Money Pawn Shop in the amount of $700 for (2) diamond rings, a

 PayPal credit card embossed with BROWN's name, a prepaid VISA card with no name, a

 Calvin Klein wallet containing BROWN's Texas driver's license,        a FedEx   card,   a   paper

 Texas driver's license containing no photograph and other miscellaneous items. The

 aforementioned items were seized as evidence placed into evidence at the colleyville

Police Department.

          18.   Between July 25-26,2019, BROWN's 2013 silver Lincoln SIFV was

observed via the tracking device in Houston, Texas, at various retail stores including:

FedEx, Nordstrom, Home Depot, Super Target, Best Buy, Costco, Fry's electronics, and

Sam's Club. USSS agents from the Houston Field Office responded to the

aforementioned locations and obtained surveillance footage, account applications, and

receipts of purchases. Surveillance footage from Nordstrom revealed BROWN,s silver

2013 silver Lincoln SUV in the parking lot, and a co-conspirator, later identified as

Individual 9, exiting the passenger side of BROWN's vehicle, walking inside of

Nordstrom, and attempting to apply for in-store credit. The video footage further

revealed Individual 9 looking at his/her phone while entering information into the point

of sale terminal, and after being denied for the in-store credit, retuming to BROWN,s

vehicle. BROWN's 2013 silver Lincoln SLIV was then subsequently observed via

                                        Page 11 of 14
         Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 13 of 16




 tracking device driving to FedEx, where Individual 9 entered FedEx, and proceeded to

 the self-service area which allows for copying and printing. BROWN's 2013 silver

 Lincoln SUV was then observed via tracking device retuming to Nordstrom, where

 Individual 9, using   a paper   driver's license, successfully opened an in-store line ofcredit

 in the name of victim J.B., and purchased cologne and perfume in the amount of $909.30.

Your affiant contacted victim J.B., who stated he/she did not give anyone consent or

permission to use his/her   PII. BROWN remaining in the vehicle while Individual          9

committed fraud inside of Nordstrom corroborates statements from Individual          I   and

Individual 4 regarding BROWN remaining in the vehicle while co-conspirators

committed fraud. BROWN's 2013 silver Lincoln SIIV has been observed multiple times

at Individual 9's residence in the Northem District of Texas.

       19.    On July 19,2019, your affiant observed Individual 6's vehicle at

BROWN's residence in Hutchins, Texas. Your affiant subpoenaed the call detail records

of BROWN and other co-conspirators from January 2019 to luly 2019. Subsequent to a

review of the data, your affiant determined there were 3,329 phone calls between

BROWN and Individual 6. Approximat ely 7 4%o of Individual 6's communication via

cellular telephone was with BROWN.

       20.    On August ll,2019,Individual 8 was arrested by the Lewisville (Texas)

Police Department at Costco in Lewisville, Texas. During an interview with the

Lewisville Police Department, Individual 8 admitted to entering Costco and hlling out an

in-store credit application using the identity of victim S.K. Upon receiving approval for

the in-store credit, Individual 8 fraudulently purchased $3,440.70 worth of merchandise

                                            Page 12   of 14
          Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 14 of 16




using the newly printed fraudulent credit card in the name name of S.K. Individual 8

further admitted to manufacturing the counterfeit paper driver's license using          a   computer

program, adding his/her photograph to the template, and printing it out to use. Individual

8 further informed the officer Individual 8 had been stealing from major department

stores for approximately eight (8) months. During a search oflndividual 8's person

following the arrest, an officer located three (3) counterfeit Texas paper driver's licenses

in the names of victims B.H., S.K., and R.S., bearing Individual 8's photograph, two (2)

Costco membership cards in the names of victims S.K. and R.S., bearing Individual 8's

photograph, (2) temporary Costco membership cards in the names of victims S.K. and

R.S., a Costco membership application in the name of S.K., and a Lowe's temporary

credit card receipt bearing B.H.   as the customer name     with   a   credit line of $1,500. The

aforementioned items were seized and placed into evidence at the Lewisville Police

Department. Victims S.K. and B.H were contacted by the Lewisville Police Department,

both ofwhom stated they did not provide anyone with consent or permission to possess

or use their PII.


                                          CONCLUS10N
       Based on the forgoing facts and circumstances,therc is probable cause to bclicvc

that between January 2019 and July 19, 2019, BROWN, in concert with and aided and

abetted by others, violated   ritle l8   ,".                  ^"o.rory

                                                Nfu
                                               : )2,
                                               KENNON HENDERSON
                                               Spccial Agcnt,1」   SSS

                                           Page 13 of 14
 Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 15 of 16




                                Dallas,


Swom to and subscribed to before me this          of September, 2019.




                                駆   BECCA
                                Northem District of Texas




                             Page 14 of 14
                         Case 1:19-mj-00600-SH Document 1 Filed 09/25/19 Page 16 of 16

 A0442(Rev H/11)Ancst Warrant




                                                                for the

                                                      Northern District of Texas


                   United States of America
                              v.
                         Steven Brown                                     Case No.
                                                                                     1:19-m-600
                                                                             3‐      19菫 」814い                                  BT
                           Dψ ″力″

                                                    ARREST WARRANT
To:        Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be aruested) SteVen BrOwn                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

D Indictment O Superseding Indictment 0 Information D Superseding Information C Complaint
D Probation Violation Petition 0 Supervised Release Violation Petition CViolation Notice D Order of the Court
This ofifense is briefly described as follows:
     on or about January 15, 2019, through on or about August 11,2019, Brown did unlawfully, knowingly, and willfully
     combine, conspire, and agree with one or more persons, in violation of Title 18 U.S.C. S 1029(bX2), to knowingly and with
     intent to defraud possess fifteen (15) or more devices which are counterfeit or unauthorized access devices, affecting
     interstate orforeign commerce, in violation of Title 18, United States Code, S 1029(a)(3).




City and state:                                                             Rebecca Rutherford , U.S. Magistrate Judge
                                                                                            Printed name and title


                                                              Return

          This warrant was received oǹ力 り                          , and the person was arrested on             (dnte)
at    ノ
      タ αZノ Sた り



Date:
                                                                                      Arr   e s t   ing ofi ce r's s ignature



                                                                                            Printed name and title




                                                                                                                                         /
